 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
       NEW YORK LIFE INSURANCE                                Case No. 2:19-CV-226-RSL
10     COMPANY,
11                                                            ORDER GRANTING
                            Plaintiff,                        SERVICE BY
12                     v.                                     PUBLICATION ON
13                                                            DEFENDANT BRANDON
       BRANDON GUNWALL, et al.,                               GUNWALL PURSUANT TO
14                                                            RCW 4.28.100(2)
                            Defendants.
15
           This matter comes before the Court on plaintiff’s motion for service of summons by
16
     publication on defendant Brandon Gunwall. Dkt. #15. None of the other defendants has
17
     responded. See Dkt. #7; Dkt. #8. As plaintiff has been unable to locate defendant Gunwall, see
18
     Dkt. #15 at ¶¶ 3–12, service by publication is appropriate. RCW 4.28.100(2). Plaintiff’s motion
19
     is GRANTED. Plaintiff may serve defendant Gunwall by publication.
20
21         DATED this 22nd day of May, 2019.
22
23
24
                                                     A
                                                     Robert S. Lasnik
25                                                   United States District Judge

26
27
28
     ORDER GRANTING SERVICE BY PUBLICATION
     ON DEFENDANT BRANDON GUNWALL - 1
